Citation Nr: 1120067	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability and a psychiatric disorder.  In March 2011, the Veteran testified before the Board at a hearing held the RO.

The issue of entitlement to service connection for a low back disability is addressed REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The Veteran's psychiatric disorder first manifested many years after service and is not related to his service or to any aspect thereof. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

The Veteran contends that his current psychiatric disorder, manifested by depression and sleep problems, first manifested during his active service, was the reason for his discharge from service, and has continued since service.

Service medical records show that in July 1968, the Veteran was evaluated for sleepwalking over a period of three months.  He had awoken to find himself sitting at the barracks table a number of times.  He started to become more concerned when he had been found on leave getting on a motorcycle while sleeping.  After he returned to service, he had awoken taking a cold shower and then had awoken on the flight line.  He stated that he had been "fairly depressed" and had been ruminating about home and his girlfriend.  He reported always having had frightening dreams and was continuing to experience them.  He noticed an extreme lack of confidence and unusual fatigue.  On examination, it was difficult to elicit any strong feelings and that suggested that the Veteran was guarded.  His insight was considered to be minimal.  Because his ruminating appeared to revolve around his family and friends, it was suggested that his sleepwalking represented an unconscious attempt to deal with his feelings of homesickness and may have been only a temporary response to stress.  The symptoms were not disqualifying for continuing duty.  In January 1969, the Veteran reported having somnambulism since his arrival in Japan one and half months prior to that date.  His symptoms were thought to be related to his desire to instead go to Vietnam.  He was sent for neurological evaluation.  If his symptoms were related to somnambulism, rather than a neurological problem, an administrative discharge was recommended.  On further evaluation, he reported that during the day he had frequent surges of anger that he did not act upon.  His grandmother had a history mental illness.  A detailed neurological examination was within normal limits.  An electroencephalography test was normal.  He was prescribed a psychiatric medication to take at bedtime.  On April 1969 separation examination, no psychiatric disorder was diagnosed.  

Post-service treatment records show a history of depression beginning in the mid-1990s.  An October 1999 record showed the diagnosis to be depression with somatization.  He had numerous symptoms of pain related to his back and neck.  Other private treatment records list only a diagnosis of continuing depression.  

At a February 2000 private psychiatric evaluation related to a worker's compensation claim, the Veteran reported that his socialization had diminished due to his back pain.  His sleep was generally good and he took a sleeping aid.  Mental status examination showed that he was not anxious, had good rapport, and did not show evidence of an active thought disorder.  His affect was constricted and he appeared mildly depressed.  The results of a back depression inventory showed that he had mild levels of depression related to his disability.  The diagnosis was pain disorder associated with both psychological factors and a general medical condition.  

On June 2002 VA mental health evaluation, the Veteran reported taking a sleeping aid since 1993.  He had had symptoms of depression for years.  He stated that he had nightmares that were not that bad until the previous year.  He had not had any sleep disturbance or marked fatigue.  He worried a lot about his responsibilities.  He had some symptoms of irritability and restlessness.  Mental status examination resulted in the diagnosis of anxiety disorder, not otherwise specified.

Private treatment records show that in September 2003, the Veteran was still being treated for depression.  He was stable on his anti-depressant medication.

In September 2007, the Veteran's spouse stated that the Veteran suffered from depression, rapid eye movements, and weekly nightmares.  He had trouble focusing.

At a January 2010 hearing before a decision review officer, the Veteran stated that while in service, he was much happier once he arrived in Japan, but that he did experience homesickness.  Once he was ordered to leave for out processing, he missed the experiences he had been having in Japan.  After he separated from service, he worked long hours and did not have trouble sleeping.  He started experiencing sleep trouble as he grew older and began to experience physical disabilities.  He had not sleepwalked since service and felt that his sleep aid helped him stay asleep.  

On April 2010 VA psychiatric examination, the Veteran denied any psychiatric symptoms prior to his service.  He stated that while in Japan he drank alcohol every night for four months.  He stated that he was not told why he was being discharged from service but was told he was "going home tomorrow" while stationed in Japan.  The Veteran reported having had a "pretty good life."  He had a good relationship with his wife and two children, described a few hobbies that he enjoyed, and was involved with his local church.  He and his wife shared the duties of the household.  He was currently taking an anti-depressant.  The medication made him drowsy but also helped him sleep.  His sleep disturbance began several years before retiring.  He stated that his main problem was depression and that he had to keep busy or he would ruminate about certain topics or, or he would be tempted to sleep too much.  He described depressive symptoms that had gone on for at least twenty years and had worsened since retirement.  He had trouble sleeping more than three hours at a time and would think about the day's activities.  He had not had episodes of violence though he had violent thoughts at times.  He had road rage and got upset while driving.  He had trouble with his memory.  The examiner determined that though the Veteran described feeling sad and had occasional feelings of worthlessness, those symptoms appeared to be a reaction to his physical and medical conditions.  His symptoms of insomnia, fatigue, and cognitive difficulties appeared to be associated with his anxiety disorder.  Following mental status examination, the examiner diagnosed the Veteran with anxiety disorder, not otherwise specified.  After thoroughly reviewing the claims file, including the service medical records, the examiner concluded that the Veteran's current psychiatric disorder was less likely than not related to his symptoms in service.  In so determining, the examiner explained that although the Veteran's service medical records indicated that he had been feeling fairly depressed and was ruminating about his home and girlfriend, on the current examination, he had denied feeling depressed while in service.  The examiner felt that if the Veteran's depression in service was so mild that he could not recall it, it was more likely that he instead had experienced an adjustment disorder rather than a major depressive episode.  Adjustment disorders were known to resolve when the psychosocial stressor was removed.  Thus, the Veteran did not have ongoing depressive symptoms following his discharge from service.  Rather, his adjustment disorder ended upon separation and his current depression appeared to begin at approximately middle age, or in his 40s.  That finding was supported by the Veteran's own report on examination and the treatment records.  In reviewing the post-service treatment records, there was no indication of a psychiatric disorder until at least March 1996, when the Veteran was noted to have a history of depression.  Since then he had been found to have depression, depression with somatization, and anxiety.  Those records noted that he took his medication when he wasn't able to sleep.  He worried a lot and dealt with psychosocial stressors.  

In this case, the first post-service evidence of a diagnosis of a psychiatric disorder is dated in 1996, approximately 27 years after his separation from service.  There is no evidence of any psychoses for which service connection may be granted on a presumptive basis within one year of his separation from service.  Therefore, the Board finds that the Veteran is not entitled to service connection for a psychiatric disorder on a presumptive basis.  Additionally, in view of the lengthy period without treatment or complaints of such condition, the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no competent, probative evidence establishing a medical nexus between military service and the Veteran's current psychiatric disorder.  The only competent medical evidence is against the claim.  Thus, service connection for a psychiatric disorder is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Nor is service connection warranted for a sleep disorder, as the evidence does not demonstrate that the Veteran currently suffers from a sleep disorder.  Significantly, on April 2010 VA examination, no sleep disorder was diagnosed.  Rather, the Veteran's described insomnia was determined to be a symptom of his anxiety disorder as opposed to a separate sleep disorder.  Further, a review of the VA and private treatment records does not demonstrate that the Veteran currently suffers from a sleep disorder or from sleepwalking.  Accordingly, the Board finds that service connection is not warranted on that basis.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's assertions that his current psychiatric disorder is related to his service.  To the extent that the Veteran ascribes his current disorder to service, however, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to state that he experienced symptoms of a psychiatric disorder in service and that he currently suffers from symptoms of a psychiatric disorder, he is not competent to medically link his symptoms in service to his current psychiatric disorder and a medical professional has not made such a connection.

The Board finds that the weight of the credible evidence demonstrates that the Veteran's current psychiatric disorder first manifested many years after service and is not related to his active service or to any incident therein.  As the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in July 2007 and in January 2010; a rating decision in October 2007; and a statement of the case in December 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2010 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to each of these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for service connection for a low back disability.

The Veteran contends that his current low back disability is related to a football injury he sustained in service.  He contends that in the fall of 1968, he was running and made a sharp turn, with immediate pain his low back.  He was treated the next day with heat packs and was able to recover after a short period of treatment.  Following service, he had trouble straightening his back and experienced pain.  He contends that when he next injured his back twenty years later, he was told that there was evidence of bone spurs from a previous injury.

Service medical records show only that in October 1968, an X-ray of the lumbar spine showed no significant pathology.  

Post-service treatment records show a number of on-the-job low back injuries and surgeries beginning in October 1986.  At that time, the Veteran suffered a lumbar strain when working in a stooped position and lifting five gallon oil cans.  An X-ray and CT scan showed minimal bulging at L4-5 suggesting some early degenerative changes.  In November 1987, the Veteran reported that he had back pain since 1975 but had lost no time from work until the recent strain.  In January 1988, the Veteran was approved to return to work in coal mining due to his request.  He then worked up until August 1997, when he injured his neck in a rock fall at work.  In February 2000, he seriously injured his low back while lifting heavy torches.  MRI examination showed advanced degenerative changes, hypertrophic spurring narrowing the neural foramen on the left at L3-L4 and right at L4-L5, and right paracentral herniated nucleus pulposus.  Following that injury, he underwent laminectomy and discography with positive radicular symptoms.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran has not yet been afforded a VA examination.  Although the service medical records do not demonstrate the presence of a chronic back injury, the Veteran has provided credible testimony that he injured his low back in service and had continuing low back problems since service.  Furthermore, the service records show that he did undergo an X-ray of the back during service.  He has also stated that in 1986, he was told he had bone spurs that were representative of a prior injury.  Accordingly, because it remains unclear to the Board whether his current back disability had its onset in service, a VA examination is necessary for clarification and to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his back disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current low back disability had its onset in service, specifically whether it is related to the reported in-service football injury.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back problems after service.  The examiner should explain the significance, if any, of the 1986 X-ray and CT scan, in rendering the requested opinion.

2.  Then, readjudicate the claim for service connection for a low back disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


